



FEDERAL DEPOSIT INSURANCE CORPORATION


WASHINGTON, D.C.


CALIFORNIA DEPARTMENT OF FINANCIAL INSTITUTIONS


SAN FRANCISCO, CALIFORNIA



         
)
     
)
   
IN THE MATTER OF
)
 
STIPULATION AND CONSENT
 
)
 
TO THE ISSUANCE
IMPERIAL CAPITAL BANK
)
 
OF AN ORDER
LA JOLLA, CALIFORNIA
)
 
TO CEASE AND DESIST
 
)
   
(INSURED STATE NONMEMBER BANK)
)
 
Docket FDIC-08-392b
 
)
     
)
   





Subject to the acceptance of this STIPULATION AND CONSENT TO THE ISSUANCE OF AN
ORDER TO CEASE AND DESIST ("CONSENT AGREEMENT") by the Federal Deposit Insurance
Corporation ("FDIC") and the California Department of Financial Institutions
(“CDFI”), it is hereby stipulated and agreed by and between a representative of
the Legal Division of FDIC, a representative of the CDFI, and Imperial Capital
Bank, La Jolla, California ("Bank"), as follows:
1.           The Bank has been advised of its right to receive a NOTICE OF
CHARGES AND OF HEARING (“NOTICE”) detailing the unsafe or unsound banking
practices alleged to have been committed by the Bank and of its right to a
public hearing on the alleged charges under section 8(b)(1) of the Federal
Deposit Insurance Act ("Act"), 12 U.S.C. § 1818(b)(1), and Section 1912 of the
California Financial Code (“CFC”), and has waived those rights.
 

 
 
 

 
-2-
    2.           The Bank, solely for the purpose of this proceeding and without
admitting or denying any of the alleged charges of unsafe or unsound banking
practices, hereby consents and agrees to the issuance of an ORDER TO CEASE AND
DESIST ("ORDER") by the FDIC and the CDFI.  The Bank further stipulates and
agrees that such ORDER will be deemed to be an order which has become final
under the Act and the CFC, and that said ORDER shall become effective upon its
issuance by the FDIC and the CDFI, and fully enforceable by the FDIC and the
CDFI pursuant to the provisions of the Act and the CFC.
3.           In the event the FDIC and the CDFI accepts the CONSENT AGREEMENT
and issues the ORDER, it is agreed that no action to enforce said ORDER in the
United States District Court will be taken by the FDIC, and no action to enforce
said ORDER in State Superior Court will be taken by the CDFI, unless the Bank or
any institution-affiliated party, as such term is defined in section 3(u) of the
Act, 12 U.S.C. § 1813(u), has violated or is about to violate any provision of
the ORDER.
4.           The Bank hereby waives:
(a)           The receipt of a NOTICE;
(b)           All defenses in this proceeding;
(c)           A public hearing for the purpose of taking evidence on such
alleged charges;
(d)           The filing of Proposed Findings of Fact and Conclusions of Law;
(e)           A recommended decision of an Administrative Law Judge; and


 
 

 

-3-
 
(f)           Exceptions and briefs with respect to such recommended decision.
 
Dated:  February 12, 2009.


FEDERAL DEPOSIT INSURANCE
|CORPORATION, LEGAL DIVISION
   
IMPERIAL CAPITAL BANK
LA JOLLA, CALIFORNIA
BY:
 
BY:
                 
/s/ James L. Miller
   
/s/ Norval L. Bruce
James L. Miller
   
Norval L. Bruce
Counsel
             
California Department of
Financial Institutions
   
/s/ George W. Haligowski
BY:
   
George W. Haligowski
       
/s/ Paul Crayton
   
/s/ Jeffrey L. Lipscomb
Paul Crayton
   
Jeffrey L. Lipscomb
Senior Counsel
                   
/s/ Sandor X. Mayuga
     
Sandor X. Mayuga
                     
/s/ Hirotaka Oribe
     
Hirotaka Oribe
                     
/s/ Robert R. Reed
     
Robert R. Reed
                     
Comprising the Board of Directors of
Imperial Capital Bank
La Jolla, California



